      Case 1-17-46195-ess                 Doc 51   Filed 01/09/19    Entered 01/09/19 10:39:23




LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
(516) 826-6500
Jordan Pilevsky, Esq.

Proposed Counsel to the Plaintiff

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:                                                          Chapter 7

SADNA BHUPSINGH,                                                Case No: 17-46195 (ESS)

                           Debtor.
------------------------------------------------------------x
GREGORY MESSER, ESQ., as Trustee of the
bankruptcy estate Sadna Bhupsingh,                              Adv. Pro. No. 19-______ (ESS)

                             Plaintiff,

          -against-

18115 MIDLAND PARKWAY LLC,
                                                                COMPLAINT
                           Defendant.
------------------------------------------------------------x

         Plaintiff Gregory Messer, Esq., as Chapter 7 Trustee (the “Plaintiff” or “Trustee”) of the

bankruptcy estate of Sadna Bhupsingh (the “Debtor”), by his proposed counsel, LaMonica Herbst

& Maniscalco, LLP, as and for his Complaint against defendant 18115 Midland Parkway LLC

(the “Defendant”), states and alleges as follows:

                                            Jurisdiction and Venue

         1.       This adversary proceeding (the “Adversary Proceeding”) is brought pursuant to

11 U.S.C. §§ 105, 323, 541, 542, 544, 548 and 550, New York State Debtor and Creditor Law §

272, et. seq., the New York common law, and Rules 6009 and 7001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and the general equitable powers of the

Bankruptcy Court, to avoid and recover a fraudulent transfer of Debtor’s interest in the real

                                                    1
       Case 1-17-46195-ess       Doc 51     Filed 01/09/19     Entered 01/09/19 10:39:23




property located at, and known as, 181-15 Midland Parkway, Jamaica, New York 11432,

designated block 7244, lot 83 (the “Real Property”).

        2.     Since this action arises under the pending chapter 7 bankruptcy case of the

Debtor, this Court has jurisdiction over this action under 28 U.S.C. §§ 157 and 1334 and

Bankruptcy Rules 6009 and 7001.

        3.     This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A),(E),(H), (N) and

(O).

        4.     Under 28 U.S.C. § 1409(a), this Court is the proper venue for this proceeding.

                                           The Parties

        5.     Upon information and belief, the Defendant is a New York State domestic limited

liability company.

        6.     Plaintiff is the Chapter 7 Trustee of the Debtor’s bankruptcy estate.

        7.     Plaintiff is authorized to file this Adversary Proceeding pursuant to 11 U.S.C. §

323 and Bankruptcy Rule 6009.

                        Allegations Applicable to All Claims for Relief

A.      Procedural Background

        8.     On November 22, 2017 (the “Petition Date”), the Debtor filed a voluntary petition

for relief pursuant to Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”) in

the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy

Court”).

        9.     By Notice of Appointment, Plaintiff was appointed the Trustee of the Debtor’s

estate and has since duly qualified, by operation of law, as the permanent Trustee in this case.




                                             2
      Case 1-17-46195-ess        Doc 51    Filed 01/09/19    Entered 01/09/19 10:39:23




B.     The Real Property

       10.     The Real Property is a single family home.

       11.     By deed dated January 30, 2006, and recorded on April 25, 2006, the Debtor

purchased the Real Property for the sum of $1,250,000.

       12.     By deed dated July 20, 2017, and recorded on December 28, 2017 (the “Transfer

Deed”), the Debtor transferred the Real Property to the Defendant (the “Transfer”).

       13.     Pursuant to the Form RP-5217NYC recorded with the Transfer Deed, the

purchaser price for the Transfer was $150,000.

       14.     Pursuant to the Form RP-5217NYC recorded with the Transfer Deed, the Transfer

was a “Sale Between Relatives or Former Relatives”.

       15.     Upon information and belief, the Debtor received less than fair consideration or

reasonably equivalent value in exchange for the Transfer.

       16.     Upon information and belief, the Debtor was insolvent at the time of, or was

rendered insolvent due to, the Transfer.

       17.     Upon information and belief, at the time of the Transfer, the Debtor had creditors

holding general unsecured claims against him who continued to exist as of the Petition Date.

       18.     Upon information and belief, the present fair market value of the Real Property is

approximately $1,600,000.

       19.     Upon information and belief, there are no mortgages secured against the Real

Property.

       20.     Upon information and belief, there are tax liens against the Real Property in

excess of $250,000.

       21.     Upon information and belief, the Debtor does not reside at the Real Property.



                                            3
      Case 1-17-46195-ess        Doc 51     Filed 01/09/19    Entered 01/09/19 10:39:23




       22.     A sale of the Real Property would be beneficial to the creditors of the Debtor’s

bankruptcy estate.

                                FIRST CLAIM FOR RELIEF
                 (Fraudulent Conveyance Pursuant to 11 U.S.C. § 548(a)(1)(A))
                            (Incorporating All Previous Allegations)

       23.     The Transfer was made within two (2) years of the Petition Date.

       24.     Upon information and belief, the Transfer was made with the actual intent to

hinder, delay, or defraud the Debtor’s creditors.

       25.     The Debtor received less than reasonably equivalent value in exchange for the

Transfer.

       26.     By reason of the foregoing, pursuant to Sections 548(a)(1)(A), 550 and 551 of the

Bankruptcy Code, the Plaintiff is entitled to the entry of an order and judgment against the

Defendant: (a) avoiding and setting aside the Transfer as a fraudulent conveyance; (b) directing

the County Clerk or the City Register to record the Order of this Court and strike the Transfer

Deed from public record; or (c) granting a money judgment against the Defendant, in an amount

as yet undetermined, but in no event less than $1,500,000, plus appropriate interest thereon.

                               SECOND CLAIM FOR RELIEF
                 (Fraudulent Conveyance Pursuant to 11 U.S.C. § 548(a)(1)(B))
                            (Incorporating All Previous Allegations)

       27.     The Transfer was made within two (2) years of the Petition Date.

       28.     The Debtor received less than reasonably equivalent value in exchange for the

Transfer.

       29.     Upon information and belief, the Debtor (a) was insolvent on the date that the

Transfer was made or became insolvent as a result of the Transfer, (b) was engaged in business

or a transaction, or was about to engage in a business or a transaction, for which any property



                                             4
      Case 1-17-46195-ess        Doc 51     Filed 01/09/19    Entered 01/09/19 10:39:23




remaining with him was unreasonably small capital, or (c) intended to incur, or believed that he

would incur, debts that would be beyond his ability to pay as they matured.

       30.     By reason of the foregoing, pursuant to Sections 548(a)(1)(B), 550 and 551 of the

Bankruptcy Code, the Plaintiff is entitled to the entry of an order and judgment against the

Defendant: (a) avoiding and setting aside the Transfer as a fraudulent conveyance; (b) directing

the County Clerk or the City Register to record the Order of this Court and strike the Transfer

Deed from public record; or (c) granting a money judgment against the Defendant, in an amount

as yet undetermined, but in no event less than $1,500,000, plus appropriate interest thereon.

                                THIRD CLAIM FOR RELIEF
                   (Fraudulent Conveyance Pursuant to New York State Law)
                            (Incorporating All Previous Allegations)

       31.     The Transfer took place during the six (6) years preceding the Petition Date.

       32.     The Defendant was the initial transferee of the Transfer.

       33.     The Transfer was made to or for the benefit of the Defendant.

       34.     Upon information and belief, at the time of the Transfer, the Debtor was insolvent

or was rendered insolvent as a result of the Transfer.

       35.     The Transfer was made to the Defendant without fair consideration.

       36.     The Transfer constitutes a fraudulent conveyance pursuant to New York Debtor

and Creditor Law § 273.

       37.     By reason of the foregoing, pursuant to Section 544 of the Bankruptcy Code, the

Plaintiff is entitled to a judgment against the Defendant: (a) avoiding the Transfer pursuant to

New York Debtor and Creditor Law § 273; and (b) directing the County Clerk or the City

Register to record the Order of this Court and strike the Transfer Deed from public record; or (c)




                                             5
     Case 1-17-46195-ess         Doc 51    Filed 01/09/19     Entered 01/09/19 10:39:23




pursuant to Bankruptcy Code Sections 550 and 551, recovering from the Defendant an amount as

yet undetermined, but in no event less than $1,500,000, plus appropriate interest thereon.

                               FOURTH CLAIM FOR RELIEF
                   (Fraudulent Conveyance Pursuant to New York State Law)
                            (Incorporating All Previous Allegations)

       38.     The Debtor did not receive fair consideration for the Transfer.

       39.     Upon information and belief, at the time of the Transfer, the Debtor was engaged

or was about to engage in a business or transaction for which the property remaining in his

possession after the Transfer constituted an unreasonably small capital.

       40.     The Transfer constitutes a fraudulent conveyance pursuant to New York Debtor

and Creditor Law § 274.

       41.     By reason of the foregoing, pursuant to Section 544 of the Bankruptcy Code, the

Plaintiff is entitled to a judgment against the Defendant: (a) avoiding the Transfer pursuant to

New York Debtor and Creditor Law § 274; and (b) directing the County Clerk or the City

Register to record the Order of this Court and strike the Transfer Deed from public record; or (c)

pursuant to Bankruptcy Code Sections 550 and 551, recovering from the Defendant an amount as

yet undetermined, but in no event less than $1,500,000, plus appropriate interest thereon.

                                FIFTH CLAIM FOR RELIEF
                   (Fraudulent Conveyance Pursuant to New York State Law)
                            (Incorporating All Previous Allegations)

       42.     The Debtor did not receive fair consideration for the Transfer.

       43.     Upon information and belief, at the time of the Transfer, the Debtor incurred, was

intending to incur or believed that he would incur debts beyond his ability to pay them as they

became due.




                                            6
      Case 1-17-46195-ess            Doc 51   Filed 01/09/19   Entered 01/09/19 10:39:23




        44.     The Transfer constitutes a fraudulent conveyance of the Debtor’s property

pursuant to New York Debtor and Creditor Law § 275.

        45.     By reason of the foregoing, pursuant to Section 544 of the Bankruptcy Code, the

Plaintiff is entitled to a judgment against the Defendant: (a) avoiding the Transfer pursuant to

New York Debtor and Creditor Law § 275; and (b) directing the County Clerk or the City

Register to record the Order of this Court and strike the Transfer Deed from public record; or (c)

pursuant to Bankruptcy Code Sections 550 and 551, recovering from the Defendant an amount as

yet undetermined, but in no event less than $1,500,000, plus appropriate interest thereon.

                                 SIXTH CLAIM FOR RELIEF
                    (Fraudulent Conveyance Pursuant to New York State Law)
                             (Incorporating all Previous Allegations)

        46.     The Transfer was made with the actual intent to hinder, delay, or defraud present

or future creditors of the estate.

        47.     The Transfer constitutes a fraudulent conveyance of the Debtor’s property

pursuant to New York Debtor and Creditor Law § 276.

        48.     By reason of the foregoing, pursuant to Section 544 of the Bankruptcy Code, the

Plaintiff is entitled to a judgment against the Defendant: (a) avoiding the Transfer pursuant to

New York Debtor and Creditor Law § 276; and (b) directing the County Clerk or the City

Register to record the Order of this Court and strike the Transfer Deed from public record; or (c)

pursuant to Bankruptcy Code Sections 550 and 551, recovering from the Defendant an amount as

yet undetermined, but in no event less than $1,500,000, plus appropriate interest thereon.




                                              7
      Case 1-17-46195-ess        Doc 51     Filed 01/09/19     Entered 01/09/19 10:39:23




                               SEVENTH CLAIM FOR RELIEF
                    (Fraudulent Conveyance Pursuant to New York State Law)
                             (Incorporating all Previous Allegations)

       49.      The Transfer constitutes a fraudulent conveyance of the Debtor’s assets in

violation of New York State Debtor and Creditor Law § 276.

       50.      By reason of the foregoing, pursuant to Section 544 of the Bankruptcy Code, the

Plaintiff is entitled to a judgment against the Defendant, pursuant to New York State Debtor and

Creditor Law § 276-a, for reasonable attorneys’ fees in an amount to be determined by the Court

in connection with the prosecution of this Adversary Proceeding.

                                EIGHTH CLAIM FOR RELIEF
                                      (Unjust Enrichment)
                             (Incorporating all Previous Allegations)

       51.      The Transfer was an impermissible transfer of the Debtor’s property.

       52.      The Defendant was the ultimate beneficiary of the Transfer.

       53.      The Debtor did not receive reasonably equivalent value or fair consideration for

the Transfer.

       54.      Permitting the Defendant to retain the Transfer would unjustly enrich the

Defendant to the determinant of the creditors of the Debtor’s estate.

       55.      As a consequence of the Transfer and failure of the Defendant to provide

reasonably equivalent value or fair consideration to the Debtor for the Transfer, the Defendant

has been unjustly enriched and may not in equity retain the Transfer.

       56.      By reason of the foregoing, the Defendant is liable for unjust enrichment and the

Plaintiff is entitled to recover from the Defendant a judgment for the value of the Transfer, in an

amount as yet undetermined, but in no less than $1,500,000, plus appropriate interest thereon.




                                             8
      Case 1-17-46195-ess         Doc 51     Filed 01/09/19      Entered 01/09/19 10:39:23




                                 NINTH CLAIM FOR RELIEF
                                      (Property of the Estate)
                              (Incorporating all Previous Allegations)

        57.     The Transfer was made to or for the benefit of the Defendant.

        58.     Upon information and belief, the Defendant failed to render adequate

consideration to the Debtor for the Transfer.

        59.     Upon information and belief, the Defendant has not returned the Transfer or its

value to the estate.

        60.     The Transfer made to the Defendant is property of the Debtor’s estate.

        61.     The Transfer would have remained an asset of the bankruptcy estate had the

Transfer not occurred.

        62.     The Debtor had a legal and equitable interest in the Real Property and the equity

existing in the Real Property at the time of the Transfer.

        63.     The Debtor’s legal and equitable interest in the Real Property and the equity

existing in the Real Property at the time of the Transfer is property of the estate.

        64.     By reason of the foregoing, the Plaintiff is entitled to the entry of a judgment,

under Sections 541 and 542 of the Bankruptcy Code, against the Defendant: (a) directing the

Defendant to immediately turn over the Transfer, in an amount as yet undetermined, but in no

event less than $1,500,000, plus appropriate interest thereon; or (b) granting a money judgment

against the Defendant, in an amount as yet undetermined, but in no event less than $1,000,000,

plus appropriate interest thereon.




                                                9
     Case 1-17-46195-ess      Doc 51     Filed 01/09/19    Entered 01/09/19 10:39:23




      WHEREFORE, the Plaintiff demands judgment on his claims for relief against the
Defendant as follows:

      1.   On the first claim for relief, pursuant to Sections 548(a)(1)(A), 550 and 551
           of the Bankruptcy Code: (a) avoiding and setting aside the Transfer as a
           fraudulent conveyance; (b) directing the County Clerk or the City Register
           to record the Order of this Court and strike the Transfer Deed from public
           record; or (c) granting a money judgment against the Defendant, in an
           amount as yet undetermined, but in no event less than $1,500,000, plus
           appropriate interest thereon;

      2.   On the second claim for relief, pursuant to Sections 548(a)(1)(B), 550 and
           551 of the Bankruptcy Code: (a) avoiding and setting aside the Transfer as a
           fraudulent conveyance; (b) directing the County Clerk or the City Register
           to record the Order of this Court and strike the Transfer Deed from public
           record; or (c) granting a money judgment against the Defendant, in an
           amount as yet undetermined, but in no event less than $1,500,000, plus
           appropriate interest thereon;

      3.   On the third claim for relief, pursuant to Section 544 of the Bankruptcy
           Code: (a) avoiding the Transfer pursuant to New York Debtor and Creditor
           Law § 273; and (b) directing the County Clerk or the City Register to record
           the Order of this Court and strike the Transfer Deed from public record; or
           (c) pursuant to Bankruptcy Code Sections 550 and 551, recovering from the
           Defendant an amount as yet undetermined, but in no event less than
           $1,500,000, plus appropriate interest thereon;

      4.   On the fourth claim for relief, pursuant to Section 544 of the Bankruptcy
           Code: (a) avoiding the Transfer pursuant to New York Debtor and Creditor
           Law § 274; and (b) directing the County Clerk or the City Register to record
           the Order of this Court and strike the Transfer Deed from public record; or
           (c) pursuant to Bankruptcy Code Sections 550 and 551, recovering from the
           Defendant an amount as yet undetermined, but in no event less than
           $1,500,000, plus appropriate interest thereon;

      5.   On the fifth claim for relief, pursuant to Section 544 of the Bankruptcy
           Code: (a) avoiding the Transfer pursuant to New York Debtor and Creditor
           Law § 275; and (b) directing the County Clerk or the City Register to record
           the Order of this Court and strike the Transfer Deed from public record; or
           (c) pursuant to Bankruptcy Code Sections 550 and 551, recovering from the
           Defendant an amount as yet undetermined, but in no event less than
           $1,500,000, plus appropriate interest thereon;

      6.   On the sixth claim for relief, pursuant to Section 544 of the Bankruptcy
           Code: (a) avoiding the Transfer pursuant to New York Debtor and Creditor
           Law § 276; and (b) directing the County Clerk or the City Register to record

                                         10
          Case 1-17-46195-ess                           Doc 51        Filed 01/09/19   Entered 01/09/19 10:39:23




                      the Order of this Court and strike the Transfer Deed from public record; or
                      (c) pursuant to Bankruptcy Code Sections 550 and 551, recovering from the
                      Defendant an amount as yet undetermined, but in no event less than
                      $1,500,000, plus appropriate interest thereon;

            7.        On the seventh claim for relief, a judgment against the Defendant, pursuant
                      to Section 544 of the Bankruptcy Code and § 276-a of New York Debtor
                      and Creditor Law, for reasonable attorneys’ fees in an amount to be
                      determined by the Court in connection with the prosecution of this
                      Adversary Proceeding;

            8.        On the eighth claim for relief, a judgment determining that the Defendant
                      are liable for damages for unjust enrichment, in an amount as yet
                      undetermined, but in no event less than $1,500,000, plus interest thereon;
                      and

            9.        On the ninth claim for relief, pursuant to Sections 541 and 542 of the
                      Bankruptcy Code: (a) directing the Defendant to immediately turn over the
                      Transfer, in an amount as yet undetermined, but in no event less than
                      $1,500,000, plus appropriate interest thereon; or (b) granting a money
                      judgment against the Defendant, in an amount as yet undetermined, but in
                      no event less than $1,500,000plus appropriate interest thereon.


Dated: January 9, 2019
       Wantagh, New York
                                                                       LaMonica Herbst & Maniscalco, LLP
                                                                       Proposed Counsel to the Plaintiff


                                                                By:    s/ Jordan Pilevsky
                                                                       Jordan Pilevsky, Esq.
                                                                       A Partner of the Firm
                                                                       3305 Jerusalem Avenue, Suite 201
                                                                       Wantagh, New York 11793
                                                                       (516) 826-6500


M:\Documents\Company\Cases\Bhupsingh, Sadna\Adv Pro\Complaint.doc




                                                                      11
